U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 11, AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada 000-27419 75-2749166 (State of organization) (Commission File Number) (IRS Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On July 11, 2008, a majority of American Security Resources Corp.’s (the “Company”) shareholders entitle to vote approved the amendments to the Articles of Incorporation to (i) increase the number of authorized shares of common stock of the Company from 200,000,000 to 500,000,000 shares and (ii) increase the number of authorized shares of preferred stock of the Company from 1,000,000 to 2,000,000 shares.In addition, a majority of the Company’s shareholders entitled to vote approved the Amended and Restated Articles of Incorporation of the Company.The Amended and Restated Articles of Incorporation have been filed with the Secretary of State of the State of Nevada. Item 8.01Other Events On July 11, 2008, we held our annual meeting. The following actions were approved at our annual meeting: 1.The following individuals were elected by the stockholders to the Board of Directors by the votes indicated. Name Votes For VotesAgainst Abstentions Broker Non Votes Frank Neukomm 554,374,071 6,682,956 -0- -0- Bob Farr 561,057,027 -0- -0- -0- Averill Merril 561,057,027 -0- -0- -0- Robert Wilson 561,057,027 -0- -0- -0- James Twedt 561,057,027 -0- -0- -0- Brian Klock 530,193,662 -0- -0- -0- Ken Detko 530,193,662 -0- -0- -0- 2.The amendment to the Articles of Incorporation to increase the authorized common stock of the Company from 200,000,000 to 500,000,000 was approved by a vote of 551,399,071 for and 6,682,956 votes against, with no abstentions and no broker non-votes. 3.The amendment to the Articles of Incorporation to increase the authorized preferred stock of the Company from 1,000,000 to 2,000,000 was approved by a vote of 551,260,071 for and 6,682,956 votes against, with no abstentions and no broker non-votes. 4.The Amended and Restated Articles of Incorporation was approved by a vote of 557,994,884 for no votes against, with 137,143 abstentions and no broker non-votes. 5.The issuance of common stock in excess of 200,000,000 shares and any derivative securities that may result in the issuance of common stock in excess of 200,000,000 shares was ratified by a vote of 557,944,884 for and no votes against, with 137,143 abstentions and no broker non-votes. 6.
